Indebitatus assumpsit. Pleas, non assumpsit and payment.
It appeared that the plaintiff had boarded and lodged the defendant and his family for some time; and a dispute arising about some of the items of the account, it was submitted to arbitrators by parol, who struck off nl. from the plaintiff’s claim, and awarded 55I. is. 4d. to be paid by the defendant.
The court informed the jury, that they should give a verdict for that sum and interest from the time of the award. It was equivalent to a (Vid. 3 Wils. 206. 2 Vez. 365) settled account between the parties.
Verdict for the plaintiff for 58b 7s. 4d. damages.